DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment and argument received on 04/19/2021 has been considered. It is noted that claims 1, 5, 8, 13-15, 17, 18, and 20 have been amended. Claims 2-4, 6, and 12 have been cancelled.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 5, 7-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US 2002/0151366) in view of Klinger et al (US 2009/0171806) and Boal (US 2014/0180790).
Regarding claims 1 and 16-20: Walker et al discloses game providing method comprising: storing a plurality of codes configured to change a property of an object in an online game (see paragraph [0007], showing stored customization codes presented to a player); receiving a code provided by a user of the online game (see abstract; figure 9; paragraphs [0103]-[0105], showing receiving codes from a player); determining whether the received code corresponds to one of the plurality of codes (see abstract; figure 9; paragraphs [0103]-[0105], showing receiving codes from a player); and based on determining that the received code corresponds to the one of the plurality of codes, changing, based on a predetermined condition, the property of the object with which the user interacts from a first value to a second value (see abstract; figure 9; paragraphs [0103]-[0105], showing receiving codes from a player to provide customization to object and property in games, thereby changing values).
In an analogous invention, Klinger et al teaches storing a plurality of codes associated with a product identity of a purchasable object in an online game and configured to change a property of the purchasable object; determining whether the received code corresponds to one of the plurality of codes; identifying a product identity associated with the received code; identifying a transaction means associated with the received code receiving transaction information including a transaction code entered by the user to purchase an object, wherein the transaction code entered by the user is different from the received code; determining, based on the received transaction information, whether the object purchased by the user corresponds to the identified product identity; determining, based on the received transaction information, whether the transaction code entered by the user corresponds to the identified transaction means associated with the received code (see abstract; figures 1; paragraph [0046]).
In an analogous invention, Boal teaches promotion code and determining based on transaction information, whether the transaction code entered by the user to purchase the object corresponds to the identified transaction means and corresponds to received promotion code (see paragraph [0715], showing 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Walker et al’s gaming codes as taught by Klinger’s code identification and Boal’s promotion code and attributes table for the purpose increasing the identification opportunities and method for the gaming system. This yields the expected result of increasing the user’s satisfaction in the game play.

Regarding claim 5: Walker et al discloses wherein the plurality of codes are printed on the transaction means, respectively (see paragraph [0068], showing customization codes are printed on gaming receipts, etc.).

Regarding claim 7: Walker et al discloses wherein the transaction means comprise at least one of a credit card, a check card, a membership card, an account number, a gift certificate, or a gift card (see paragraphs [0037], [0068], and [0123]).

Regarding claim 8: Walker et al discloses wherein the property of the object with which a user, who does not provide a code corresponding to one of the plurality of codes, interacts remains unchanged (see abstract, showing customization codes are needed to customize game object, otherwise there is not customization and nothing is changed with game object).

Regarding claim 9: Walker et al discloses wherein the object includes an purchasable object in the online game, and the property of the object includes at least one of a price, a use requirement, a wearing requirement, a quantity, a performance, or an expiration period of the object (see paragraph 

Regarding claim 10: Walker et al discloses wherein the second value is less than the first value when the property of the object is a price of the object (see paragraphs [0104]-[0107]). 

Regarding claim 11: Walker et al discloses wherein the second value is greater than the first value when the property of the object is a quantity of the object (see paragraphs [0104]-[0107]). 

Regarding claim 13: Walker et al discloses wherein the code provided by the user is provided by at least one of a character input method, an optical character recognition method, a bar code recognition method, or a matrix code recognition method (see paragraph [0068], showing customization code being printed in the form of barcode for barcode reader).

Regarding claim 14: Walker et al discloses wherein the received code expires when the predetermined condition is not satisfied for a predetermined period of time (see paragraph [0104], showing codes expiring after a time). 

Regarding claim 15: Walker et al discloses wherein the predetermined period is determined by based on a date when the code is provided (see paragraphs [0104] and [0095]). 

Response to Arguments
7.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection and combination of references teaches over the new amendment and the arguments presented by the Applicant with regards to the teaching or matter specifically challenged in the argument.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715